Exhibit 10.45

LETTER AGREEMENT

                            November 21, 2005

Julian Feneley

Dear Julian

As you know, BriteSmile, Inc. (the “Company”) has retained Piper Jaffrey as its
investment banker to explore alternatives to enhance shareholder value. Such
alternatives may involve a future sale of (i) all or substantially all of the
assets of the Company or (ii) a controlling interest in the outstanding shares
of common stock of the Company (a “Sale”).

In order to encourage you to remain in the employment of the Company, the
Company has determined that appropriate steps should be taken to provide you a
retention bonus (the “Retention Bonus”), a termination payment (the “Termination
Payment”) and other benefits (collectively with the Retention Bonus and
Termination Payment, the “Total Benefits”) under the circumstances described in
this Letter Agreement (the “Agreement”). Accordingly, this Agreement outlines
the terms and conditions of the payment to you of the Total Benefits, subject
only to court approval in the event that the Company elects to file a bankruptcy
proceeding prior to the consummation of a Sale or your termination.

1. Retention Bonus. The Company is willing to pay you a Retention Bonus under
one of the circumstances described below. You may be eligible for receipt of one
(1) Retention Bonus; you will receive Payment of a Retention Bonus under the
first to occur of the circumstances described in (a) or (b) below, but not both:

(a) If a Sale is consummated on or prior to May 5, 2006 (the “Expiration Date”),
and if you remain employed by the Company or any of its affiliates to the date
of consummation of such Sale (the “Consummation Date”), you shall receive from
the Company or its successor a Retention Bonus equal to twenty-five percent
(25%) of your annual base salary in effect as of the date of this letter. The
Retention Bonus shall be paid in a lump sum cash payment within ten (10) days
following the Consummation Date.

(b) In the event that, (i) prior to the Expiration Date, a sale of either the
Company’s associated center division or the Company’s center division is
consummated and you were employed by the Company on the date such sale is
consummated and (ii) if a Sale is consummated on or prior to the Expiration Date
and if you are not employed by the Company or any of its affiliates on the date
of



--------------------------------------------------------------------------------

consummation of such Sale (other than for reasons of Cause (as defined below)),
then you shall receive from the Company or its successor a Retention Bonus equal
to twenty-five percent (25%) of your annual base salary in effect as of the date
your employment with the Company terminated in a lump sum cash payment within
ten (10) days following the Consummation Date.

2. Termination of Employment. (a) In the event that, prior to the Expiration
Date, a Sale is consummated and as a result of such Sale your employment with
the Company and its affiliates is terminated by the Company (including for
Constructive Termination but not with New Employment, both as defined below)
other than for Cause, then you will receive from the Company or its successor a
Termination Payment equal to one month for each full year of employment (with
minimum of two months)(the “Termination Payment Severance Period”) multiplied by
your monthly base salary in effect as of the date of this letter. Payment of
this Termination Payment will be made in a cash lump sum within ten (10) days
following termination of your employment.

(b) In the event that, prior to the Expiration Date, a sale of either the
Company’s associated center division or the Company’s center division is
consummated and as a result of such sale your employment with the Company and
its affiliates is terminated by the Company (including for Constructive
Termination but not with New Employment) other than for Cause, and you have not
received a Retention Payment under paragraph 1, then you will receive from the
Company or its successor a Termination Payment equal to the sum of (i) the
Termination Payment Severance Period plus (ii) three (the “Termination Benefit
Amount”), multiplied by your monthly base salary in effect as of the date of
this letter. Payment of this Termination Payment will be made in a cash lump sum
within ten (10) days following termination of your employment.

(c) For purposes of this Agreement “Cause” shall mean (1) your willful and
continued failure to substantially perform you duties with the Company (other
than any such failure resulting from the incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to you
by the Company, which demand specifically identifies the manner in which the
Company believes that you have not substantially performed your duties, or
(2) your willful engaging in conduct which is demonstrably and materially
injurious to the Company or its subsidiaries, monetarily or otherwise. For
purposes of clauses (1) and (2) of this definition, no act, or failure to act,
on your part shall be deemed “willful” unless done, or omitted to be done, by
you not in good faith and without reasonable belief that your act, or failure to
act, was in the best interest of the Company.

(d) For purposes of this Agreement, “Constructive Termination” shall mean (i) a
material diminution in your title, (ii) a material diminution in your duties,
responsibilities or authority or (iii) the Company headquarters is moved such
that your one-way commute is increased by more than 20 miles from its current
distance, any of which occur without your prior consent. For purposes of this
Agreement, “New Employment” shall mean employment by the purchaser of the
Company’s associated

 

2



--------------------------------------------------------------------------------

center division and/or the Company’s center division following termination by
the Company.

3. Other Benefits. Following your termination pursuant to paragraph 2(a) or
2(b), the Company will provide, at its expense, continuation of medical, dental
and vision coverage for you and your current dependents as listed on your
current insurance coverage under the federal law known as COBRA for that number
of months which is equal to the Termination Benefit Amount. At the conclusion of
the period during which the Company pays for your medical, dental and vision
coverage pursuant to the foregoing sentence, you may elect to continue to
receive medical, dental and vision coverage under COBRA. However, if you elect
to do so, you will be required to pay the premiums for such coverage.

4. Amendment and Duration of this Agreement. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by you and the Company. No waiver by either party
hereto at any time of any breach of the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.

5. Nontransferability. You shall not have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments which you
may expect to receive, contingently or otherwise, under this Agreement.

6. No Right to Continued Employment. Neither the execution of this Agreement,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving you the right to be
retained in the service of the Company or its successor, and you shall remain
subject to discharge to the same extent as if this Agreement had never been
executed.

7. Successors. This Agreement shall be binding upon your heirs, executors,
administrators, successors and assigns, present and future, and any successor to
the Company.

8. Withholding Taxes. All amounts to be paid hereunder shall be paid net of the
amount of any taxes that the Company or its successor may be required to
withhold therefrom in respect of any federal, state, local or other income or
other taxes.

9. Governing Law. This Agreement shall be governed by the laws of the State of
Utah without giving effect to its principles of conflict of laws.

10. Confidentiality. All payments described herein are conditioned on you
maintaining complete confidentiality of the engagement by the Company of
investment bankers and other professionals to assist the Company in respect of
the Sale, the process of conducting and concluding the Sale and the terms of
this Agreement.

 

3



--------------------------------------------------------------------------------

If you understand and agree with the terms and conditions of this Agreement,
please sign below and return a copy of this Agreement. We thank you for your
continued loyal and valued services on the Company’s behalf.

BriteSmile, Inc.

LOGO [g48342sig2.jpg]

By:                                         
                                             

Title: EUP, General Counsel

LOGO [g48342sig.jpg]

--------------------------------------------------------------------------------

[Employee]